Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 33–37, 40–41 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2021.
Specification
The disclosure is objected to because of the following informalities: the term “reciprocably”  is used in seven places within the Specification.  It is believed that spelling should be “reciprocally.”
Appropriate correction is required.
Claim Objections
Claim 42 is objected to because of the following informalities:  line 2 reads “reciprocably.”  It is believed that Applicant meant “reciprocally.”
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31–32, 38–39, 42–46 and 48–51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 reads “an upright configuration and an inverted configuration.”  It does not seem possible for a valve to have both an upright and inverted configuration simultaneously.
Claim 32 has an improper dependency.  Claim 32 is dependent on previously cancelled claim 30.  In order to expedite prosecution, it will be assumed that the Applicant intended for claim 32 to depend from independent claim 31.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 31–32, 42–44 and 48–50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (USPN 5392804).
Regarding Claim 31, Kondo et al. discloses a float valve for use with a liquid medium, the float valve (13) having an upright configuration and an inverted configuration, the float valve comprising: a housing (14 and 23) defining at least one 
Regarding Claim 32, Kondo discloses said primary float member comprises a float chamber accommodating said auxiliary float member (where the float chamber of the primary float member is the same cavity in which the spring is located and where the push rod 37 is a part of the auxiliary float member).  
Regarding Claim 42, Kondo discloses said auxiliary float member is reciprocally movable within said float chamber.  Col. 5, Lines 11–23, where the auxiliary float member adjusts according the fuel height.  Thus, the float member is reciprocally movable.
Regarding Claim 43
Regarding Claim 44, Kondo discloses the auxiliary float member is formed as a sealed hollow body including an outer skin (where the outer skin is the material of the wall that defines the hollow body) defining an internal volume (36), and wherein there is an absence of fluid communication between said internal volume and an outside of the auxiliary float member (Col. 5, Lines 11–16, where the auxiliary float member is tightly sealed), wherein said overall density of the auxiliary float member is lower than the density of the liquid medium.  The auxiliary float member must have a density lower than a density of the liquid medium in order for the auxiliary float member to be buoyant.Page 4 of 124844-4020-6585\1Application No. 16/481,593Response dated September 29, 2021	
Regarding Claim 48, Kondo discloses said spring element is in the form of a coiled spring (Fig. 2).
Regarding Claims 49–50, Kondo discloses fuel tank for a vehicle (Col. 1, Lines 9–10), including the float valve of claim 31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 45 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (USPN 5392804).
Regarding Claim 45, Kondo does not explicitly disclose wherein said primary float member, in the absence of said spring element and concurrently including an air pocket in said float chamber, is not buoyant with respect to the liquid medium; wherein said primary float member, in the absence of said spring element and concurrently including an air pocket in said float chamber, becomes completely submerged in the liquid medium; or  wherein said primary float member, in the absence of said spring element and concurrently including an air pocket in the said float chamber is buoyant with respect to the liquid medium.  
It would have been obvious to one having ordinary skill in the art before the time of filing to have a primary float member that is either buoyant or heavier than the liquid medium such that the primary float member submerges, since it has been held that “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. MPEP §2143(I)(E).
Here, there are only two options when it comes to an object, in this case the float member, in a fluid, either it sinks or it is buoyant.  Because there are only two options, it would be obvious to a person having ordinary skill in the art that Kondo’s primary float can achieve one of the two conditions.  
Additionally, the Applicant has not establish criticality of the buoyancy or lack thereof of the primary float.  This is evidenced by both conditions being options.
Regarding Claim 51, Kondo does not explicitly disclose the vehicle includes a road vehicle.
Kondo does disclose the valve used within an automobile.
It would have been obvious to one having ordinary skill in the art before the time of filing to interpret an automobile as being a road vehicle for their use of the float valve art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.	
Allowable Subject Matter
Claims 38–39 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada (USPN 7934514 B2) discloses a float in a fuel tank and Haunhorst et al. (US PGPub 20050161085 A1) discloses two float valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753